Exhibit 10.3




EXCLUSIVE SERVICE AGREEMENT


BETWEEN


     CHANGCHUN DECENS FOODS CO., LTD.


AND


CHANGCHUN YAQIAO BUSINESS CONSULTING CO., LTD.
 
 
December 30, 2010
 
 
 

--------------------------------------------------------------------------------

 
 
 Exclusive Service Agreement
 
This Exclusive Service Agreement (this “Agreement”) is entered into as of
December 30, 2010 between the following parties.


Party A


Changchun Decens Foods Co., Ltd., is a limited liability company which is
incorporated and existing within the territory of the People’s Republic of China
(“the PRC”) in accordance with the laws of the PRC. The registration number of
its legal and valid business license is 22010201000035X and the legal registered
address is No. 40-1 Dama Road, Nanguan District, Changchun City, Jilin Province,
the PRC; (“Operating Entity”) and
 
 Party B


Changchun Yaqiao Business Consulting Co., Limited, is a wholly-foreign owned
enterprise which is incorporated and existing within the territory of the PRC in
accordance with the laws of the PRC. The registration number of its legal and
valid business license is 220101400002578 and its legal address is Unit 503, No.
83-7 Chongqing Road, Chaoyang District, Jilin Province, the PRC.


Whereas, Party A and Party B (collectively the “Parties” and individually the
“Party”) intend to promote the development of their businesses through mutual
cooperation and utilization of their advantages.


Therefore, the Parties agree as follows after friendly consultation through the
principle of equality and mutual benefit.
 
Article 1 Service


1.1       Party A hereby agrees to engage Party B as the exclusive and sole
provider of Services (as defined in Article 2 hereunder) for Party A, and Party
B hereof agrees to accept such engagement.


1.2       Party A further agrees that, without prior written consent of Party B,
during the term of this Agreement, Party A shall not engage any third party as
Party A ’s provider of the Services.


 1.3       Party A agrees that Part B has the right to provide the same or
similar Services under this Agreement to any third party and also has the right
to appoint other persons or entities to provide the Services to Party A under
this Agreement.
 
Article 2 Scope of Services


2.1             During the term of this Agreement, Party B agrees to provide
relevant services (“Services”) to Party A in accordance with the relevant terms
and conditions of this Agreement (The specific scope of the Services is provided
under Exhibit A attached hereto).
 
 
 

--------------------------------------------------------------------------------

 
 
Article 3 Service Fee


3.1             Party B shall provide the account bills to Party A pursuant to
the rate of service fee agreed to by the Parties under Exhibit A and the working
hours provided by Party B. Party A shall pay the relevant service fees pursuant
to the date and the amount indicated in the account bills provided by Party B.
Party A and Party B may make other arrangements regarding the payment of service
fees at any time through mutual agreement.


3.2             Party A hereto agrees and warrants that Party A shall pay off
all the service fees pursuant to Article 3.1 above to Party B firstly, then
Party A may pay the entrusted management fees to Party B in accordance with the
Entrusted Management Agreement, by and among Party A, all the shareholders of
Party A and Party B on December 30, 2010.


Article 4 Intellectual Property


4.1             The Parties hereby understand and agree that the technical data,
invention, development, commercial secrets, copyrights, documents and other
materials prepared or improved by Party B which are relevant to the provision of
the Services under this Agreement shall exclusively belong to Party B, no matter
whether the foregoing materials are protected by copyright or patent right.


4.2             Provided that Party A improves the foregoing materials, such
development results shall be solely owned by Party B. Party A hereby agree to
transfer all the rights, ownerships and interests in connection with such future
improvement to Party B.


Article 5 Representations and Warranties


5.1             Party A hereto hereby makes the following representations and
warranties to Party B as of the date of this Agreement that:


       (a) Party A is a limited liability company which is incorporated and
existing within the territory of the PRC in accordance with the laws of the PRC;


       (b) Party A has the right to enter into this Agreement and the ability to
perform the same; and the execution and delivery of this Agreement by Party A
have been duly authorized by all necessary corporate action;


       (c)  the execution and delivery of this Agreement will not violate any
provision of the laws of the PRC or other governmental or regulatory authorities
or approval; and


                      (d) the provisions of this Agreement constitute legal,
valid and binding obligations on Party A upon the execution.


 
 

--------------------------------------------------------------------------------

 
 
5.2             Party B hereby makes the following representations and
warranties to Party A as of the date of this Agreement that:


         (a) Party B is a wholy foreign-owned enterprise which is incorporated
and existing within the territory of the PRC in accordance with the law of the
PRC;


         (b) Party B has the right to enter into the Agreement and the ability
to perform the same; and the execution and delivery of this Agreement by Party B
have been duly authorized by all necessary corporate action;


         (c) the execution and delivery of this Agreement will not violate any
provision of the laws of the PRC or other governmental or regulatory authorities
or approval; and


         (d) the provisions of this Agreement constitute legal, valid and
binding obligations on Party B upon the execution.


Article 6 Effectiveness and Termination


6.1             This Agreement shall take effect after it is duly executed by
the authorized representatives of the Parties hereto with seals affixed and
shall be terminated when any of the following occurs,
 
 
(a) the winding up of Party A;
 
 
(b) the date on which Party B completes the acquisition of Party A in accordance
with the Exclusive Option Agreement entered into among Party A, Party B and all
the shareholders of Party A as of December 30, 2010; or


(c) the termination date of this Agreement to be otherwise determined by the
Parties hereto.
 
Article 7 Liability for Breach of Agreement


During the term of this Agreement, any violation of any provisions herein by
either Party constitutes breach of contract and the breaching Party shall
compensate the non-breaching Party for the damage and losses incurred as a
result of such breach.


Article 8 Force Majeure


The failure of either Party to perform all or part of the obligations under the
Agreement due to force majeure shall not be deemed as breach of contract. The
affected Party shall present promptly valid evidence of such force majeure, and
the failure of performance shall be settled through consultations between the
Parties hereto.
 
Article 9 Confidentiality


9.1    The Parties hereto agree to and shall cause its employees or
representatives who have access to any knowledge of the terms and conditions of
this Agreement, to keep strict confidentiality and not to disclose any of these
terms and conditions to any third party without the expressive requirements
under law or requests from judicial authorities or governmental departments or
the written consent of the other Party, otherwise such Party or personnel shall
assume corresponding legal liabilities.


 
 

--------------------------------------------------------------------------------

 
 
9.2              The obligations of confidentiality under Article 9.1 shall
survive after the termination of this Agreement.
 
Article 10 Applicable Law and Dispute Resolution
 
10.1            The execution, validity, interpretation and performance of this
Agreement and the disputes resolution under this Agreement shall be governed by
the laws of the PRC.
 
10.2            The Parties shall strive to settle any dispute arising from the
interpretation or performance of this Agreement through friendly consultation.
In case no settlement can be reached through consultation within thirty (30)
days after such dispute is raised, each Party can submit such matter to the
China International Economic and Trade Arbitration Commission for arbitration
before a sole arbitrator in accordance with the commission’s then valid rules.
The place of arbitration shall be in Beijing. The language of the arbitration
shall be Chinese. The arbitral award shall be final and binding on the Parties.
The costs of arbitration shall be allocated as determined by the arbitrator.
 
Article 11 Non-transferability


Unless otherwise specified under this Agreement, no Party can assign or delegate
any of the rights or obligations under this Agreement to any third party nor can
it provide any guarantee to such third party or carry out other similar
activities without the prior written consent from the other Party.

Article 12 Severability


12.1             Any provision of this Agreement that is invalid or
unenforceable due to the laws and regulations shall be ineffective without
affecting in any way the remaining provisions hereof.


12.2             In the event of the foregoing paragraph, the Parties hereto
shall prepare supplemental agreement according to the original intention of the
Parties as soon as possible to replace the invalid provision through friendly
consultation.
 
Article 13 Amendment, Modification and Supplement


Any amendment and supplement to this Agreement shall be made by the Parties in
writing. The amendment and supplement duly executed by each Party shall be
deemed an integral part of this Agreement and shall have the same legal effect
as this Agreement.


Article 14 Miscellaneous


14.1             Any and all taxes arising from execution and performance of
this Agreement and during the course of providing the Services shall be borne by
the Parties respectively pursuant to the provisions of laws and regulations.


 
 

--------------------------------------------------------------------------------

 
 
14.2             Any amendment entered into by the Parties hereto after the
effectiveness of this Agreement shall be an integral part of this Agreement and
have the same legal effect as part of this Agreement. In case of any discrepancy
between the amendment and this Agreement, the amendment shall prevail. In case
of several amendments, the amendment with the latest date shall prevail.


14.3             This Agreement is executed in Chinese and English in duplicates
and both the English version and Chinese version shall have the same effect.
Each of the original Chinese and English versions of this Agreement shall be
executed in two copies. Each Party shall hold one original for each version.
 
(This space intentionally left blank)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, the Parties hereof have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.


 
Party A: Changchun Decens Foods Co., Ltd.
 


(Signature and Seal):
 
Legal Representative/Authorized Representative: Yakun Song
 
PARTY B:
 
 
 (Signature and Seal):
 
Legal Representative/Authorized Representative: Yakun Song
 
 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
Scope of Services
 
Party B shall provide the following services to Party A:
 
1. Management and technology consulting services;
 
2. Technical services;
 
3. Distribution network establishment consulting services;
 
4. Foods industry related consulting services; and
 
5. Marketing services.
 
Rate of Services Fee
 
The Parties agree that the rate of service fee to be paid by Party A to Party B
shall be
 
RMB  [  ]/hour.
 